DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-8 were amended via preliminary amendment. Claims 1-10 are pending.
Claims 1 and 9 are objected to for minor informalities.
Claims 1-8 recite limitations which invoke 35 USC 112(f).
Claims 1-8 are rejected under 35 USC 112(a) for lacking adequate written description.
Claims 1-10 are rejected under 35 USC 112(b).
Claims 1-10 are rejected under 35 USC 101.
Claims 1-10 are rejected under 35 USC 103.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2016 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claims 1 and 9 variously recite “non-liner”. This appears to be a typographical error for “non-linear”.
Claim 1 recites “a end determination unit”. This appears to be a typographical error for “[[a]] an end determination unit”.
Appropriate correction is required.

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Independent claim 1 and claims 2-8 which are dependent thereon recite the following limitations which invoke 35 USC 112(f):
“a non-linear programming problem input unit configured to acquire a non-liner programming problem”;
“a provisional solution generation unit configured to determine as a provisional solution of the non-liner programming problem a solution obtained in a certain region of the non-liner programming problem”;
“a solution candidate generation unit configured to determine as a solution candidate of the non-liner programming problem a solution obtained in a region near the provisional solution”;
“a provisional solution update unit configured to update the solution candidate as a provisional solution in accordance with a result of comparison between the provisional solution and the solution candidate”;
“a end determination unit configured to determine a process end on the basis of a determination standard that is at least one of an improvement degree of a provisional solution and the number of times of generation of a solution candidate”;
“a non-linear programming problem solution output unit configured to output the provisional solution”.

Claim 3 further recites the following limitations which invoke 35 USC 112(f):
“a provisional solution region selection unit configured to select a certain region of the non-linear programming problem”;
“a solution calculation unit configured to obtain a solution of a programming problem in the provisional solution region”;
“a provisional solution generation end determination unit configured to determine whether the solution is good or not, repeating a provisional solution generation process when the solution is not good, and determine the solution as a provisional solution and ending a provisional solution generation process when the solution is good”.

	Claim 4 further recites the following limitations which invoke 35 USC 112(f):
“a solution candidate region selection unit configured to select a region near the provisional solution”;
“a solution calculation unit configured to obtain a solution of a programming problem in the solution candidate region;”
“a solution candidate generation end determination unit configured to determine whether a solution is good or not, repeat a solution candidate generation process when the solution is not good, and determine the solution as a solution candidate and end a solution candidate generation process when the solution is good”.

	Claim 6 further recites the following limitation which invokes 35 USC 112(f):
“region-and-solution information storage unit”. (Note that “region-and-solution information storage” is purely function. The generic term “unit” does not denote any structure. This is equivalent to a “unit for region-and-solution information storage”. See Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50 USPQ2d 1372, 1374–75 (Fed. Cir.1999).)

	Claim 7 further recites the following limitation which invokes 35 USC 112(f):
“the solution candidate selection unit selects a region, using a distance from the provisional solution or a direction vector whose end point is the provisional solution”.

	Claim 8 further recites the following limitation which invokes 35 USC 112(f):
“the solution candidate selection unit selects a region, using an evaluation value of a region near a region including the provisional solution”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	The specification does indicate any structure which may perform the steps recited by the various units. The specification fails to disclose any computer hardware elements. The 
	
	For the purposes of examination, each unit is being interpreted as being anything which performs the corresponding claimed function. In particular, a hardware computer or hardware computer component configured to perform the function would read on the unit configured to perform that function.

Claim Interpretation
	The claims recite the contingent limitations identified below. The interpretation of contingent limitations may be found at MPEP 2111.04, section II. In particular, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” 
		
	Claim 3 recites the following contingent limitations:
“repeating a provisional solution generation process when the solution is not good”. The repeating is contingent on the solution not being good.
“determine the solution as a provisional solution and ending a provisional solution generation process when the solution is good”. The determining and ending are contingent on the solution being good.

	Claim 4 recites the following contingent limitations:
“repeat a solution candidate generation process when the solution is not good”. The repeating is contingent on the solution not being good.
“determine the solution as a solution candidate and end a solution candidate generation process when the solution is good.” The determining and ending are contingent on the solution being good.

	Claim 5 recites the following contingent limitations:
“always determines the solution candidate as a new provisional solution when the solution candidate is better”. The determination is contingent on the solution candidate being better.
“probabilistically determines the solution candidate as a new provisional solution when the solution candidate is not better”. The determination is contingent on the solution candidate not being better.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-8 recite various “units” which invoke 35 USC 112(f) as described above. The specification does indicate any structure which may perform the steps recited by the various units. For example, the specification fails to disclose any computer hardware elements. The “processing device” fails to denote any structure as the broadest reasonable interpretation of “device” includes a plan, procedure or technique. As per MPEP 2181, section IV, “A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim.” Consequently, each “unit” identified above as invoking 35 USC 112(f) lacks adequate written description.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitations found in claims 1-8 identified above regarding Claim Interpretation invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification does indicate any structure which may perform the steps recited by the various units. For example, the specification fails to disclose any computer hardware elements. The “processing device” fails to denote any structure as the broadest reasonable interpretation of “device” includes a plan, procedure or technique.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
	Claims 1 and 9 recite “the number of times of generation of a solution candidate”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “[[the]] a number of times of generation of a solution candidate”.
	Dependent claims 2-8 and 10 are rejected with the same rationale.

	Claims 1 and 9 recite “a region near the provisional solution”. The term “near” is a relative term which renders the scope of the claim indefinite. The claim and specification do not provide a standard by which a person of ordinary skill in the art would be able to determine whether or not a region is “near” another region. For the purposes of examination, this limitation is being interpreted as requiring that the region be in some sense close to the provisional 
	Dependent claims 2-8 and 10 are rejected with the same rationale.

	Claim 3 recites “determine whether the solution is good or not”, “when the solution is not good”, and “when the solution is good”. The term “good” is a relative term which renders the scope of the claim indefinite. Neither the claim nor the specification provides a standard by which a person of ordinary skill in the art would be able to determine whether or not a solution is “good”. For the purposes of examination, a solution will be interpreted as “good” if there is any standard by which it may be considered good. For example, if the value of an objective function were to exceed a threshold when applied to the solution, this may be interpreted as a determination that the solution is “good”.

	Claim 3 recites “the provisional solution region”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “the certain region”. A “certain region” was selected by the provisional solution region selection unit in the previous step.

	Claim 4 recites “determine whether the solution is good or not”, “when the solution is not good”, and “when the solution is good”. The term “good” is a relative term which renders the scope of the claim indefinite. Neither the claim nor the specification provides a standard by which a person of ordinary skill in the art would be able to determine whether or not a solution is “good”. For the purposes of examination, a solution will be interpreted as “good” if there is any standard by which it may be considered good. For example, if the value of an objective function 

	Claim 4 recites “the solution candidate region”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as  “the region near the provisional solution”, which was selected by the solution candidate region selection unit in the previous step.

	Claim 5 recites “when the candidate solution is better” and “when the candidate solution is not better”. The term “better” is a relative term which renders the scope of the claim indefinite. The specification does not provide an explicit definition of what it means for a solution to be “better” than another. The claim similarly does not provide an explicit standard by which it may be determined that one solution is better than another. For the purposes of examination, a first solution is interpreted as being “better” than a second solution when the objective function is larger when applied to the first solution than to the second in the case of a maximization problem, and when the objective function is smaller when applied to the first solution than when applied to the second solution in the case of a minimization problem. This appears to be consistent with the as-filed specification at [0023] and [0052].

	Claims 7 and 8 recite “the solution candidate selection unit”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “[[the]] a solution candidate selection unit”.

	Claim 8 recites “a region near a region including the provisional solution”. The term “near” is a relative term which renders the scope of the claim indefinite. The claim and specification do not provide a standard by which a person of ordinary skill in the art would be 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-8 are directed to a device comprising at least one component which is interpreted under 35 USC 112(f) and claims 9-10 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 recites
	A non-linear programming problem processing device wherein a restriction or an objective function includes a piecewise defined function, the device comprising: (The preamble recites a device for processing a non-linear programming problem which includes a restriction or objective function which is defined piecewise. The specification describes programming problems, including non-linear programming problems, at [0002-0004], where it is 
	…determine as a provisional solution of the non-liner programming problem a solution obtained in a certain region of the non-liner programming problem; (This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution. While a step of obtaining the solution is not positively recite, obtaining a solution (i.e., solving the linear program) is a mathematical concept.)
	…determine as a solution candidate of the non-liner programming problem a solution obtained in a region near the provisional solution; (This step is a recitation of making a determination that the “solution candidate” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “solution candidate”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution. While a step of obtaining the solution is not positively recite, obtaining a solution (i.e., solving the linear program) is a mathematical concept.))
	…update the solution candidate as a provisional solution in accordance with a result of comparison between the provisional solution and the solution candidate; (This step makes a determination as to which solution is considered the “provisional solution”, which is practical to perform in the human mind. For example, based on the comparison, it may be determined that the provisional solution remain unchanged if the provisional solution is better than the solution candidate, or it may be determined that the provisional solution should be the solution candidate if not. While a step of performing the comparison is not positively recite, it is practical to perform in the human mind and is a recitation of a mental process. Moreover, comparing numbers or lists of numbers (a situation encompassed by the claim) is a recitation of a mathematical concept.)
	…determine a process end on the basis of a determination standard that is at least one of an improvement degree of a provisional solution and the number of times of generation of a solution candidate; and(This step recites making a determination that a process is to end based on a standard that includes a degree of improvement of the solution or a number of times a solution was generated. This is practical to perform in the human mind. For example, a person could practically determine an improvement degree is less than a threshold and make a decision to terminate. Alternatively, a person could practically determine that a number of times exceeds a threshold and make a decision to terminate.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 2 recites at least the abstract idea identified above regarding claim 1. Claim 2 further recites
	wherein the restriction is one of a linear function and a piecewise linear function, and (This limitations specifies that a portion (the restriction) of the specification of the linear programming problem (a recitation of a mathematical concept) is a particular kind of mathematical function. This is a recitation of a mathematical concept.)
	the objective function is one of a linear function, a piecewise linear function, a quadratic function, and a piecewise quadratic function. (This limitations specifies that a portion (the objective function) of the specification of the linear programming problem (a recitation of a mathematical concept) is a particular kind of mathematical function. This is a recitation of a mathematical concept.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 3 recites at least the abstract idea identified above regarding claim 1. Claim 3 further recites
	select a certain region of the non-linear programming problem; (A person would practically be able to select a region of a non-linear programming problem. Figure 2 provides an example of the regions. A person could, for example, select region K2 mentally. This is a recitation of a mental process.)
	…obtain a solution of a programming problem in the provisional solution region; and (Obtaining a solution of a programming problem is a recitation of a mathematical concept.)
	… determine whether the solution is good or not, (A person would practically be able to determine whether or not a solution is good. For example, they could compare the value of an objective function to some fixed value. This is a recitation of a mental process.)
	repeating a provisional solution generation process when the solution is not good, and (Obtaining/generating a solution of a programming problem is a recitation of a mathematical concept.)
	determine the solution as a provisional solution and(This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides 
	 ending a provisional solution generation process when the solution is good. (Generating a solution to a programming problem is a recitation of a mathematical concept. That is, it is an algorithm which returns a solution. Ending the process means terminating a mathematical algorithm, which is itself part of the mathematical algorithm. This is part of the recitation of the abstract idea.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 4 recites at least the abstract idea identified above regarding claim 1. Claim 4 further recites
	select a region near the provisional solution; (A person would practically be able to select a region of a non-linear programming problem. Figure 2 provides an example of the regions. A person could, for example, select region K2 mentally because it is “near” the solution Pb_1 or alternatively because it is “near” the solution Pa_1. This is a recitation of a mental process.)
	…obtain a solution of a programming problem in the solution candidate region; and (Obtaining a solution of a programming problem is a recitation of a mathematical concept.)
	…determine whether the solution is good or not, (A person would practically be able to determine whether or not a solution is good. For example, they could compare the value of an objective function to some fixed value. This is a recitation of a mental process.)
	repeat a solution candidate generation process when the solution is not good, and (Obtaining/generating a solution of a programming problem is a recitation of a mathematical concept.)
	determine the solution as a solution candidate and (This step is a recitation of making a determination that the “solution candidate” should be the solution obtained in the 
	end a solution candidate generation process when the solution is good. (Generating a solution to a programming problem is a recitation of a mathematical concept. That is, it is an algorithm which returns a solution. Ending the process means terminating a mathematical algorithm, which is itself part of the mathematical algorithm. This is part of the recitation of the abstract idea.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 5 recites at least the abstract idea identified above regarding claim 1. Claim 5 further recites
	compares superiority between the provisional solution and the solution candidate, (A person could practically compare the two solutions to determine which is superior. For example, a person could practically compare the values of the objective function at these values. This is a recitation of a mental process.)
	always determines the solution candidate as a new provisional solution when the solution candidate is better, and (This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “provisional solution”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution.)
	probabilistically determines the solution candidate as a new provisional solution when the solution candidate is not better. (This step is a recitation of making a determination 
	The limitations identified above are a recitation of an abstract idea.	

	Claim 6 recites at least the abstract idea identified above regarding claim 1. 

	Claim 7 recites at least the abstract idea identified above regarding claim 1. Claim 7 further recites
	selects a region, using a distance from the provisional solution or a direction vector whose end point is the provisional solution. (A person would practically be able to select a region of a non-linear programming problem. Figure 2 provides an example of the regions. A person could, for example, select region K2 mentally because it is distance 0 from the solution Pb_1 or alternatively because it is a short distance from the solution the solution Pa_1. Moreover, a person could mentally, or perhaps with pen and paper, identify a direction vector whose end point is the provisional solution. For example, a person looking at figure 2 could decide that they wanted to move one unit to the right, corresponding to a direction vector of, say, (1, 0) (the scale of Figure 2 is not specified, so the appropriate vector may be a scaled version of (1,0)) and starting at solution Pa_1 and determine that the region is K2.  This is a recitation of a mental process.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 8 recites at least the abstract idea identified above regarding claim 1. Claim 8 further recites
	selects a region, using an evaluation value of a region near a region including the provisional solution. (A person would practically be able to select a region of a non-linear programming problem. Figure 2 provides an example of the regions. A person could, for example, select region K2 based on it having some evaluation value higher than the evaluation values of the other regions. The claim does not positively recite a step of computing the evaluation values, but a computation of evaluation values is a mathematical concept.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 9 recites
	A non-linear programming problem processing method comprising: (The preamble recites a method for processing a non-linear programming problem which includes a restriction or objective function which is defined piecewise. The specification describes programming problems, including non-linear programming problems, at [0002-0004], where it is made clear that these are mathematical problems. The recitation of a non-linear programming problem (including the restriction and/or objective function) is a recitation of a mathematical concept. The requirement that a piecewise defined function be included is a further detail mathematical concept.)
	…obtaining a solution in a certain region of the non-liner programming problem, and (This step is a recitation of obtaining a solution to a non-linear programming problem in a particular region. Obtaining a solution (i.e., solving the linear programming problem) is a recitation of a mathematical concept.)
	determining the solution as a provisional solution of the non-liner programming problem; (This step is a recitation of making a determination that the “provisional solution” should be the solution obtained in the previous step. This is a designation that the solution 
	obtaining a solution in a region near the provisional solution, and (This step is a recitation of obtaining a solution to a non-linear programming problem in a particular region. Solving a linear programming problem to obtain a solution is a recitation of a mathematical concept.)
	determining the solution as a solution candidate of the non-liner programming problem; (This step is a recitation of making a determination that the “solution candidate” should be the solution obtained in the previous step. This is a designation that the solution should be considered as the “solution candidate”, which is practical to perform in the human mind. For example, Figure 2 provides examples Pa_1 and Pb_1 of solutions. If the obtained solution were, say, Pa_1 a person could mental determine that this would be the provisional solution.)
	comparing the provisional solution and the solution candidate, and (This step is a recitation of comparing two solutions. This is practical to perform in the human mind and is consequently a recitation of a mental process. Moreover, comparing numbers or lists of numbers (a situation encompassed by the claim) is a recitation of a mathematical concept.)
	updating the provisional solution; (This step makes a determination as to which solution is considered the “provisional solution”, which is practical to perform in the human mind. For example, based on the comparison, it may be determined that the provisional solution remain unchanged if the provisional solution is better than the solution candidate, or it may be determined that the provisional solution should be the solution candidate if not.) 
	determining a process end on the basis of a determination standard that is at least one of an improvement degree of a provisional solution and the number of times of generation of a solution candidate; and (This step recites making a determination that a process is to end based on a standard that includes a degree of improvement of the solution or a number of times a solution was generated. This is practical to perform in the human mind. For example, a person could practically determine an improvement degree is less than a threshold and make a decision to terminate. Alternatively, a person could practically determine that a number of times exceeds a threshold and make a decision to terminate.)
	The limitations identified above are a recitation of an abstract idea.

	Claim 10 recites at least the abstract idea identified above regarding claim 9. Claim 10 further recites
	wherein the restriction is one of a linear function and a piecewise linear function, and (This limitations specifies that a portion (the restriction) of the specification of the linear programming problem (a recitation of a mathematical concept) is a particular kind of mathematical function. This is a recitation of a mathematical concept.)
	the objective function is one of a linear function, a piecewise linear function, a quadratic function, and a piecewise quadratic function. (This limitations specifies that a portion (the objective function) of the specification of the linear programming problem (a recitation of a mathematical concept) is a particular kind of mathematical function. This is a recitation of a mathematical concept.)
	The limitations identified above are a recitation of an abstract idea.	

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include 

	Improvement Consideration
	Claims 1-10 recite a device and method for determining a solution to a non-linear programming problem. To the extent that the claims represent an improvement, it would be an improvement to solving a non-linear programming problem. However, solving a non-linear programming problem is a mathematical concept, which is an abstract idea. As was made clear in SAP America, Inc. v. InvestPic, LLC, an improvement in the realm of an abstract idea does not render a claim eligible under 35 USC 101.

	Additional Elements
	Claim 1 recites the following additional elements, which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
	A non-linear programming problem processing device (As discussed above regarding Step 2A, Prong 1, a “device” may be a plan, method or technique in which case the “device” would not be an additional element. However, a “device” may also be a physical object such as a computer, which may need to be treated as an additional element. The claim recites a “device” comprising a variety of “units”. The claims and the specification do not clarify what these units are. As best understood in view of the indefiniteness issues raised under 35 USC 112(b), the broadest reasonable interpretation of “units” appears to encompass computer hardware configured to perform the abstract idea. Even if the claim were to be interpreted this narrowly, the recitation of generic computer equipment or processes does not integrate the abstract idea into a practical application as discussed at MPEP 2106.05(f). The actual scope of the “device” and “units” is even broader and does not integrate the abstract idea into a practical application.)
 a non-linear programming problem input unit configured to (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	acquire a non-liner programming problem; (This is a recitation of collecting data necessary to perform the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Note especially “Mere Data Gathering” discussion and examples.)
a provisional solution generation unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
…a solution candidate generation unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
…a provisional solution update unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
…a end determination unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
…a non-linear programming problem solution output unit configured to (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
output the provisional solution. (This is a recitation of outputting a result of the abstract idea, which is a mere instruction to apply the abstract idea. This is a high level recitation which encompasses the generic computer function of a piece of data as an output, 

Claim 2 does not recite further additional elements which might integrate the abstract idea into a practical application. 

Claim 3 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not integrate the abstract idea into a practical application:
	wherein the provisional solution generation unit comprises: (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
a provisional solution region selection unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
…a solution calculation unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)	…a provisional solution generation end determination unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 4 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not integrate the abstract idea into a practical application:
wherein the solution candidate generation unit comprises: (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
a solution candidate region selection unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
…a solution calculation unit configured to (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
…a solution candidate generation end determination unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 5 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not integrate the abstract idea into a practical application:
wherein the provisional solution update unit (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 6 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not integrate the abstract idea into a practical application:
comprising region-and-solution information storage unit to which at least one of the provisional solution generation unit and the solution candidate generation unit can make reference and addition. (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). Moreover, in this case the “region-and-solution information storage unit” appears to encompass, e.g., a generic computer memory which stores information from either the provisional solution generation unit or the solution candidate generation unit. Even if it were claimed with sufficient specificity that it was restricted to a computer memory, this would still be a recitation of generic computer equipment and processes used in performing the abstract idea.)

Claim 7 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not integrate the abstract idea into a practical application:
wherein the solution candidate selection unit (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 8 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not integrate the abstract idea into a practical application:
wherein the solution candidate selection unit (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 9 recites the following additional elements, which, considered together and as an ordered combination, do not integrate the abstract idea into a practical application:
acquiring a non-linear programming problem in which a restriction or an objective function includes a piecewise defined function; (This is a recitation of collecting data necessary to perform the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Note especially “Mere Data Gathering” discussion and examples.)
	…outputting the provisional solution. (This is a recitation of outputting a result of the abstract idea, which is a mere instruction to apply the abstract idea. This is a high level recitation which encompasses the generic computer function of a piece of data as an output, although the recitation is as such a high level that it is not even restricted to a computer. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).) 

Claim 10 does not recite further additional elements which might integrate the abstract idea into a practical application.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.
	
	Improvement Consideration
	Claims 1-10 recite a device and method for determining a solution to a non-linear programming problem. To the extent that the claims represent an improvement, it would be an improvement to solving a non-linear programming problem. However, solving a non-linear SAP America, Inc. v. InvestPic, LLC, an improvement in the realm of an abstract idea does not render a claim eligible under 35 USC 101.

	Additional Elements
	Claim 1 recites the following additional elements, which, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea:
	A non-linear programming problem processing device (As discussed above regarding Step 2A, Prong 1, a “device” may be a plan, method or technique in which case the “device” would not be an additional element. However, a “device” may also be a physical object such as a computer, which may need to be treated as an additional element. The claim recites a “device” comprising a variety of “units”. The claims and the specification do not clarify what these units are. As best understood in view of the indefiniteness issues raised under 35 USC 112(b), the broadest reasonable interpretation of “units” appears to encompass computer hardware configured to perform the abstract idea. Even if the claim were to be interpreted this narrowly, the recitation of generic computer equipment or processes does not amount to significantly more than the abstract idea as discussed at MPEP 2106.05(f). The actual scope of the “device” and “units” is even broader and does not amount to significantly more than the abstract idea.)
	… a non-linear programming problem input unit configured to (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
	acquire a non-liner programming problem; (This is a recitation of collecting data necessary to perform the abstract idea, which is insignificant extra-solution activity. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Note especially “Mere Data Gathering” discussion and examples. Moreover, the acquiring data is well-
a provisional solution generation unit configured to (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
…a solution candidate generation unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
…a provisional solution update unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
…a end determination unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
…a non-linear programming problem solution output unit configured to (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
output the provisional solution. (This is a recitation of outputting a result of the abstract idea, which is a mere instruction to apply the abstract idea. This is a high level recitation which encompasses the generic computer function of a piece of data as an output, although the recitation is as such a high level that it is not even restricted to a computer. This does not amount to significantly more than the abstract idea plication. See MPEP 2106.05(f).)

Claim 2 does not recite further additional elements which might amount to significantly more than the abstract idea. 

Claim 3 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not amount to significantly more than the abstract idea:
	wherein the provisional solution generation unit comprises: (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
a provisional solution region selection unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
…a solution calculation unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)	…a provisional solution generation end determination unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)

Claim 4 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not amount to significantly more than the abstract idea:
wherein the solution candidate generation unit comprises: (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
a solution candidate region selection unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
…a solution calculation unit configured to (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)
…a solution candidate generation end determination unit configured to(As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)

Claim 5 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not amount to significantly more than the abstract idea:
wherein the provisional solution update unit (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)

Claim 6 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not amount to significantly more than the abstract idea:
comprising region-and-solution information storage unit to which at least one of the provisional solution generation unit and the solution candidate generation unit can make reference and addition. (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f). Moreover, in this case the “region-and-

Claim 7 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not amount to significantly more than the abstract idea:
wherein the solution candidate selection unit (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).)

Claim 8 recites the following additional elements, which, considered individually and as an ordered combination with the elements from claim 1, do not amount to significantly more than the abstract idea:
wherein the solution candidate selection unit (As discussed above, the “units” appear are a generic recitation of something configured to perform the abstract idea, which does not amount to significantly more than the abstract idea n. See MPEP 2106.05(f).)

Claim 9 recites the following additional elements, which, considered together and as an ordered combination, do not amount to significantly more than the abstract idea:
acquiring a non-linear programming problem in which a restriction or an objective function includes a piecewise defined function; (This is a recitation of collecting data 
	…outputting the provisional solution. (This is a recitation of outputting a result of the abstract idea, which is a mere instruction to apply the abstract idea. This is a high level recitation which encompasses the generic computer function of a piece of data as an output, although the recitation is as such a high level that it is not even restricted to a computer. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).) 

	Claim 10 does not recite further additional elements which might amount to significantly more than the abstract idea.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Egge” (US 2015/0293512 A1) in view of “Fletcher” (Nonlinear Programming and Nonsmooth Optimization by Successive Linear Programming).

	Regarding claim 1, Egge teaches
	A non-linear programming problem processing device wherein a restriction or an objective function includes a piecewise defined function, the device comprising (Egge, Abstract describes an approach and platform for performing optimization.[0122-0123] indicates that the platform may consider mathematical programming problems, which may include functions specifying the constraints (i.e., restrictions) and an objective function. [0040, 0256-0257] indicates that the platform may consider models which include non-linear functions and that the non-linear functions are approximated by piecewise linear functions to apply certain linear techniques. Figure 5, described beginning at [0262-0265], shows a device which may perform the specified functions. In particular, [0264] indicates that the device may comprise a computer including one or more processors and program code for performing any of the specified functions. [0265] indicates that the system may comprise a memory coupled to the remainder of the system.)
	a non-linear programming problem input unit configured to acquire a non-liner programming problem; (Egge, Figure 2 provides an overview of the processes performed by the platform. In particular, Figure 2A, steps 201-207, as described at [0035-0037], may receive a query from a UE (user equipment, as described at [0029, 0031]) which may be converted via steps 203 and 205 to a mathematical model at step 207. As described at [0073], the query may be translated into a mathematical program, which may be non-linear as described at [0122-0123], and which may be approximated using a piecewise linear function as described at [0040]. As to the “non-linear programming problem input unit”, Applicant is reminded that this limitation is being interpreted as described above regarding 35 USC 112. [0264] indicates that the device 
	…a non-linear programming problem solution output unit configured to output [a] solution. (Egge, Figure 2, step 209 shows a solution to the optimization problem being solved. As described at [0040], the platform may determine an optimization technique to apply to solve the problem. [0087] indicates that an output of the decision problems (e.g., non-linear programming problems as described above) may be output. Applicant is reminded that this limitation is being interpreted as described above regarding 35 USC 112. [0264] indicates that the device may comprise a computer including one or more processors and program code for performing the specified functions. The computer along with the program code for solving/performing a solution output is being interpreted as the “non-linear programming problem solution unit”. Note the combination with Byrd where the full limitation is mapped.)
	Egge does not appear to explicitly teach:
	a provisional solution generation unit configured to determine as a provisional solution of the non-liner programming problem a solution obtained in a certain region of the non-liner programming problem;
	a solution candidate generation unit configured to determine as a solution candidate of the non-liner programming problem a solution obtained in a region near the provisional solution;
	a provisional solution update unit configured to update the solution candidate as a provisional solution in accordance with a result of comparison between the provisional solution and the solution candidate;
	a end determination unit configured to determine a process end on the basis of a determination standard that is at least one of an improvement degree of a provisional solution and the number of times of generation of a solution candidate; and
	a non-linear programming problem solution output unit configured to output the provisional solution.
	However, Fletcher—directed to analogous art—teaches methods for solving nonlinear programming problems by using trust regions, solving a subproblem in a subregion, and determining an iterated sequence of provisional solutions (See Abstract, Sections I and II, especially algorithm 2.11). As the subject matter is highly technical, the discussion in Sections I and II is required to fully understand the algorithm compactly represented at 2.11. More particularly, Fletcher—as used to modify Egge—teaches:  
	a provisional solution generation unit configured to (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “provisional solution generation unit” (see below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “provisional solution generation unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	determine as a provisional solution of the non-liner programming problem a solution obtained in a certain region of the non-liner programming problem; (Abstract describes methods for solving nonlinear programming problems by identifying an active set (corresponding to a region) and solving a subproblem which is solved to determine potential steps. The algorithm is presented on page 242, algorithm (2.11), although all of sections I and II are required to fully understand the notation. The algorithm is iterative. During a kth iteration of the algorithm, a value x(k+1) is determined. The sequence of x(k) values determined this way is interpreted as the iterative sequence of provisional solutions. These may be determined to be a (k+1) is determined to be x(k), which lies in the “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The trust region specifies an area around x(k) in which the function may be approximated linearly. x(k) certainly falls in this region.) 
	a solution candidate generation unit configured to (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “solution candidate generation unit” (see below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “solution candidate generation unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	determine as a solution candidate of the non-liner programming problem a solution obtained in a region near the provisional solution; (Fletcher, page 242, In a k+1st iteration through algorithm 2.11 (meaning that all of the k values are incremented by one), at step (i), a subproblem determined by x(k+1) and ρ(k+1) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1). The solution of the subproblem is briefly described in the second paragraph of section 2 on page 240. At step (iib), the value δ(k+1) may be set to                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1) and added to x(k+1) to determine a solution candidate x(k+1)+δ(k+1). This solution candidate is shown being applied to the objective function Φ in step (iib). As indicated in the paragraph preceding algorithm (2.11) on page 242, the step δ(k) may or may not result in a Newton step (i.e., the value x(k+1)+δ(k+1)) falling within the trust region. See also step (iii) of the algorithm in which δ(k) is compared to ρ(k). When ||δ(k)||< ρ(k), the solution falls within the trust region, since the trust region is the ball of radius ρ(k) centered at x(k). In particular, it may fall within the trust region, which corresponds to being “near” the provisional solution as best understood in view of the indefiniteness issue raised under 35 USC 112(b).)
	a provisional solution update unit configured to  (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches 
	update the solution candidate as a provisional solution in accordance with a result of comparison between the provisional solution and the solution candidate; (Continuing with a k+1st  step through the algorithm (remember that the k values are augmented by 1 on the k+1st iteration), at step (iv) it is determined whether or not ΔΦ(k+1) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k), so ΔΦ(k+1) ≤ 0 compares x(k+1) to x(k+1)+δ(k+1). Based on this comparison, if the “else” case of step (iv) obtains, then the provisional solution (i.e., x(k+2)) is updated to x(k+1)+δ(k+1), which was the candidate solution.)
	a end determination unit configured to (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “end determination unit” (see below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “end determination unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	determine a process end on the basis of a determination standard that is at least one of an improvement degree of a provisional solution and the number of times of generation of a solution candidate; and (Fletcher teaches the first determination standard. Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. The KT (Kuhn-Tucker) conditions are shown on page 237, equation (1.5) which indicates the possible values of the subdifferential of the objective function (i.e., the degree to which a solution can be improved) is 0 (or has components at most 10-7 when satisfied to an accuracy of 10-7.)
	a non-linear programming problem solution output unit configured to output the provisional solution. (As described above, Egge teaches using a computer to perform any of the functions described by the platform, including outputting a solution to a mathematical programming problem. Fletcher teaches identifying a provisional solution as a solution of a mathematical program. The “non-linear programming problem solution output unit” corresponds to the computer taught by Egge modified to perform the algorithm taught by Fletcher, in which case the solution determined by the algorithm of Fletcher is the “provisional solution” x(k) on which the algorithm was terminated (as described in the previous step).)
	Egge and Fletcher are analogous art because Egge is directed to a platform for solving mathematical problems which may use a plurality of solvers and Fletcher is directed to a particular method (i.e., solver) for solving mathematical programs. Moreover, Egge indicates that non-linear programs may be approximated by a piecewise linear program, and Fletcher accounts for polyhedral functions (see page 237, definition of the objective function (1.3), case when f=0), which are piecewise linear functions. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Egge to use the method taught by Fletcher because the algorithm taught by Fletcher is often an improvement on other methods as described by Fletcher at the beginning of the last paragraph on page 254. 
	
	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Egge teaches
	wherein the restriction is one of a linear function and a piecewise linear function, and (Egge, [0122-0123] describes properties that the mathematical programming problems may have. In particular, the constraints (i.e., restrictions) may be linear or may be quadratic or polynomial. [0040] indicates that the non-linear functions may be replaced by piecewise linear approximations.)
	the objective function is one of a linear function, a piecewise linear function, a quadratic function, and a piecewise quadratic function. (Egge, [0122-0123] describes properties that the mathematical programming problems may have. In particular, the objective function is a function from some domain D to the set of real valued functions. [0255] indicates hat the problems may be LP (linear programs, i.e., linear objective function), MILP (mixed integer linear programs, i.e., linear objective function over the integers), QP (quadratic programs, i.e., quadratic objective function), NLP (non-linear programs, i.e., non-linear objective function). As described at [0040], a non-linear objective function may be approximated by a piecewise linear objective function.)

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Egge does not appear to explicitly teach
	wherein the provisional solution generation unit comprises: 
	a provisional solution region selection unit configured to 
	select a certain region of the non-linear programming problem;
	a solution calculation unit configured to 
	obtain a solution of a programming problem in the provisional solution region; and
	a provisional solution generation end determination unit configured to 
	determine whether the solution is good or not, 
	repeating a provisional solution generation process when the solution is not good, and 
	determine the solution as a provisional solution and 
	ending a provisional solution generation process when the solution is good.
	However, Fletcher—as used to modify Egge—teaches
	wherein the provisional solution generation unit comprises: (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “provisional solution generation unit” (see below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “provisional solution generation unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	a provisional solution region selection unit configured to (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “provisional solution region selection unit” (see below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “provisional solution region selection unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	select a certain region of the non-linear programming problem; (Fletcher, algorithm 2.11 on page 242. During a kth iteration through the algorithm, a provisional solution x(k+1) is determined (see step (iv)) along with a radius ρ(k+1) (see step (iii)). These together specify a trust region (i.e., a “certain region”) to be used for the subproblem in step (i). The trust region ). The trust region is described on page 240, first two paragraphs. The trust region specifies an area around x(k) in which the function may be approximated linearly.)
	a solution calculation unit configured to (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “solution calculation unit” (see below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “solution calculation unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	obtain a solution of a programming problem in the provisional solution region; and (In a k+1st iteration through algorithm 2.11 (meaning that all of the k values are incremented by one), at step (i), a subproblem determined by x(k+1) and ρ(k+1) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1). The solution of the subproblem is briefly described in the second paragraph of section 2 on page 240. At step (iib), the value δ(k+1) may be set to                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1) and added to x(k+1) to determine a solution candidate x(k+1)+δ(k+1). This solution candidate is shown being applied to the objective function Φ in step (iib). As indicated in the paragraph preceding algorithm (2.11) on page 242, the step δ(k) may or may not result in a Newton step (i.e., the value x(k+1)+δ(k+1)) falling within the trust region. See also step (iii) of the algorithm in which δ(k) is compared to ρ(k). When ||δ(k)||< ρ(k), the solution falls within the trust region, since the trust region is the ball of radius ρ(k) centered at x(k). In particular, it may fall within the trust region. That is, a solution is obtained in )
	a provisional solution generation end determination unit configured to (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “provisional solution generation end determination unit” (see below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “provisional solution generation end determination unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	determine whether the solution is good or not, (Fletcher, page 242, algorithm (2.11)  at step (iv) it is determined whether or not ΔΦ(k+1) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k), so ΔΦ(k+1) ≤ 0 compares x(k) to x(k)+δ(k). Moreover, Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. The KT (Kuhn-Tucker) conditions are shown on page 237, equation (1.5) which indicates the possible values of the subdifferential of the objective function (i.e., the degree to which a solution can be improved) is 0 (or has -7 when satisfied to an accuracy of 10-7. As best understood in view of the issues raised under the rejection under 35 USC 112(b), a solution will be interpreted as “good” when it represents an improvement over the previous solution (i.e., the “else” case in step (iv)) and satisfies the KT conditions to within a given accuracy (e.g., 10-7).)
	repeating a provisional solution generation process when the solution is not good, and (Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. That is, the algorithm proceeds to a next step when the KT conditions are not met (i.e., the solution is not good as described above). Note also that this is a contingent limitation.)
	determine the solution as a provisional solution and (Fletcher, page 242, algorithm (2.11), step (iv), “else” case determine the solution x(k)+δ(k) as the provisional solution. This will occur when the solution is “good” as described above. Note also that this is a contingent limitation.)
	ending a provisional solution generation process when the solution is good. (Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. That is, the algorithm ends when the solution is “good” as interpreted above. Note also that this is a contingent limitation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because these are further details of the technique taught by Fletcher which improves upon other techniques as described above with respect to claim 1.

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Egge does not appear to explicitly teach 
	wherein the solution candidate generation unit comprises:
	a solution candidate region selection unit configured to 
	select a region near the provisional solution;
	a solution calculation unit configured to 
	obtain a solution of a programming problem in the solution candidate region; and
	a solution candidate generation end determination unit configured to 
	determine whether the solution is good or not, 
	repeat a solution candidate generation process when the solution is not good, and 
	determine the solution as a solution candidate and end a solution candidate generation process when the solution is good.
	However, Fletcher—as used to modify Egge—teaches
	wherein the solution candidate generation unit comprises: (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “solution candidate generation unit” (see below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “solution candidate generation unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	a solution candidate region selection unit configured to (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “solution candidate region selection unit” (see below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “solution candidate region selection unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	select a region near the provisional solution; (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The provisional solution at this point in the algorithm is x(k), which falls within the ball of radius ρ(k) centered at x(k). To be clear, the trust region is selected by specifying x(k) and ρ(k), and is “near” the provisional solution as best as can be determined in view of the issues raised under 35 USC 112(b).)
	a solution calculation unit configured to (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “solution calculation unit” (see below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “solution calculation unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	obtain a solution of a programming problem in the solution candidate region; and (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The solution of the subproblem is briefly described in the second paragraph of section 2 on page 240. At step (iib), the value δ(k) may be set to                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k) and added to x(k) to determine a solution candidate x(k)+δ(k). This solution candidate is shown being applied to the objective function Φ in step (iib). As indicated in the paragraph preceding algorithm (2.11) on page 242, the step δ(k) may or may not result in a Newton step (i.e., the value x(k)+δ(k)) falling within the trust region. See also step (iii) of the algorithm in which δ(k) is compared to ρ(k). When ||δ(k)||< ρ(k), the solution falls within the trust region, since the trust region is the ball of radius ρ(k) centered at x(k). That is, the solution x(k)+δ(k), and this solution may fall within the specified trust region.)
	a solution candidate generation end determination unit configured to (As described above, Egge teaches using a computer to perform any of the functions described by the 
	determine whether the solution is good or not, (Fletcher, page 242, algorithm (2.11)  at step (iv) it is determined whether or not ΔΦ(k+1) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k), so ΔΦ(k+1) ≤ 0 compares x(k) to x(k)+δ(k). Moreover, Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. The KT (Kuhn-Tucker) conditions are shown on page 237, equation (1.5) which indicates the possible values of the subdifferential of the objective function (i.e., the degree to which a solution can be improved) is 0 (or has components at most 10-7 when satisfied to an accuracy of 10-7. As best understood in view of the issues raised under the rejection under 35 USC 112(b), a solution will be interpreted as “good” when it represents an improvement over the previous solution (i.e., the “else” case in step (iv)) and satisfies the KT conditions to within a given accuracy (e.g., 10-7).)
	repeat a solution candidate generation process when the solution is not good, and (Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. That is, the algorithm proceeds to a next step when the KT conditions are not met (i.e., the solution is not good as described above). Note also that this is a contingent limitation.)
	determine the solution as a solution candidate and (Fletcher, page 242, algorithm (2.11), step (iv), “else” case determine the solution x(k)+δ(k) as the provisional solution. This will occur when the solution is “good” as described above. Note also that this is a contingent limitation.)
	end a solution candidate generation process when the solution is good. (Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. That is, the algorithm ends when the solution is “good” as interpreted above. Note also that this is a contingent limitation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because these are further details of the technique taught by Fletcher which improves upon other techniques as described above with respect to claim 1.

 	Regarding claim 6, the rejection of claim 1 is incorporated herein. Egge does not appear to explicitly teach 
	comprising region-and-solution information storage unit to which at least one of the provisional solution generation unit and the solution candidate generation unit can make reference and addition.
	However, Fletcher—as used to modify Egge—teaches
	comprising region-and-solution information storage unit to which at least one of the provisional solution generation unit and the solution candidate generation unit can make reference and addition. (As described above, Egge teaches using a computer comprising a memory to perform any of the functions described by the platform. Fletcher teaches an algorithm which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The algorithm taught by Fletcher requires keeping track of solutions (i.e., x(k)) and regions (i.e., x(k) along with ρ(k)) which are manipulated by the provisional solution generation unit and solution candidate generation unit as described above. The region-and-solution information storage unit corresponds to the computer system comprising a memory as taught by Egge modified to 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because these are further details of the technique taught by Fletcher which improves upon other techniques as described above with respect to claim 1.

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Egge does not appear to explicitly teach
	wherein the solution candidate selection unit
	selects a region, using a distance from the provisional solution or a direction vector whose end point is the provisional solution.
	However, Fletcher—as used to modify Egge—teaches
	wherein the solution candidate selection unit (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “solution candidate generation unit” (see claim 1 and below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “solution candidate generation unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	selects a region, using a distance from the provisional solution or a direction vector whose end point is the provisional solution. (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is (k), which falls within the ball of radius ρ(k) centered at x(k). This region is specified using a distance ρ(k) from the provisional solution x(k).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because these are further details of the technique taught by Fletcher which improves upon other techniques as described above with respect to claim 1.

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Egge does not appear to explicitly teach
	wherein the solution candidate selection unit 
	selects a region, using an evaluation value of a region near a region including the provisional solution.
	However, Fletcher—as used to modify Egge—teaches
	wherein the solution candidate selection unit (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “solution candidate generation unit” (see claim 1 and below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “solution candidate generation unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	selects a region, using an evaluation value of a region near a region including the provisional solution. (Fletcher, in a kth iteration through algorithm 2.11, at step (i), a subproblem determined by x(k) and ρ(k) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k). The values x(k) and ρ(k) were determined in a prior iteration of the algorithm and specify a “trust region” which is the ball (k) centered at x(k). The trust region is described on page 240, first two paragraphs. The provisional solution at this point in the algorithm is x(k), which falls within the ball of radius ρ(k) centered at x(k). This region is specified using a distance ρ(k) from the provisional solution x(k). During this iteration, updated values x(k+1) and ρ(k+1) may be determined which specify a new trust region. At step (iv) it is determined whether or not ΔΦ(k+1) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k). Based on this comparison, if the “else” case of step (iv) obtains, then the provisional solution (i.e., x(k+1)) is updated to x(k)+δ(k), which was the candidate solution. That is, Φ(x(k)+δ(k)) is an evaluation value of the region specified by x(k+1) and ρ(k+1) which is used to select this region. As indicated in the paragraph preceding algorithm (2.11) on page 242, the step δ(k) may or may not result in a Newton step (i.e., the value x(k)+δ(k)) falling within the trust region. See also step (iii) of the algorithm in which δ(k) is compared to ρ(k). When ||δ(k)||< ρ(k), the solution falls within the trust region, since the trust region is the ball of radius ρ(k) centered at x(k). In particular, when x(k+1) falls within the old trust region (i.e., the one specified by x(k) and ρ(k)), the new trust region (i.e., the one specified by x(k+1) and ρ(k+1)) will overlap, which corresponds to being “near” the region including the provisional solution (i.e., the old trust region) as best understood in view of the indefiniteness issues raised under 35 USC 112(b).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because these are further details of the technique taught by Fletcher which improves upon other techniques as described above with respect to claim 1.

	Regarding claim 9, Egge teaches
	A non-linear programming problem processing method comprising: (Egge, Abstract describes an approach and platform for performing optimization.[0122-0123] indicates that the platform may consider mathematical programming problems, which may include functions specifying the constraints (i.e., restrictions) and an objective function. [0040, 0256-0257] indicates that the platform may consider models which include non-linear functions and that the non-linear functions are approximated by piecewise linear functions to apply certain linear techniques.)
	acquiring a non-linear programming problem in which a restriction or an objective function includes a piecewise defined function; (Egge, Figure 2 provides an overview of the processes performed by the platform. In particular, Figure 2A, steps 201-207, as described at [0035-0037], may receive a query from a UE (user equipment, as described at [0029, 0031]) which may be converted via steps 203 and 205 to a mathematical model at step 207. As described at [0073], the query may be translated into a mathematical program, which may be non-linear as described at [0122-0123], and which may be approximated using a piecewise linear function as described at [0040].)
	… outputting [a] solution. (Egge, Figure 2, step 209 shows a solution to the optimization problem being solved. As described at [0040], the platform may determine an optimization technique to apply to solve the problem. [0087] indicates that an output of the decision problems (e.g., non-linear programming problems as described above) may be output.)
	Egge does not appear to explicitly teach:
	obtaining a solution in a certain region of the non-liner programming problem, and determining the solution as a provisional solution of the non-liner programming problem; 
	obtaining a solution in a region near the provisional solution, and determining the solution as a solution candidate of the non-liner programming problem; 
	comparing the provisional solution and the solution candidate, and updating the provisional solution; 
	determining a process end on the basis of a determination standard that is at least one of an improvement degree of a provisional solution and the number of times of generation of a solution candidate; and 
	outputting the provisional solution.
	However, Fletcher—directed to analogous art—teaches
	obtaining a solution in a certain region of the non-liner programming problem, and determining the solution as a provisional solution of the non-liner programming problem; (Abstract describes methods for solving nonlinear programming problems by identifying an active set (corresponding to a region) and solving a subproblem which is solved to determine potential steps. The algorithm is presented on page 242, algorithm (2.11), although all of sections I and II are required to fully understand the notation. The algorithm is iterative. During a kth iteration of the algorithm, a value x(k+1) is determined. The sequence of x(k) values determined this way is interpreted as the iterative sequence of provisional solutions. These may be determined to be a solution obtained in a certain region of the non-linear programming problem. For example, in step (iv), in the first case, x(k+1) is determined to be x(k), which lies in the “trust region” which is the ball of radius ρ(k) centered at x(k). The trust region is described on page 240, first two paragraphs. The trust region specifies an area around x(k) in which the function may be approximated linearly. x(k) certainly falls in this region.)
	obtaining a solution in a region near the provisional solution, and determining the solution as a solution candidate of the non-liner programming problem; (Fletcher, page 242, In a k+1st iteration through algorithm 2.11 (meaning that all of the k values are incremented by one), at step (i), a subproblem determined by x(k+1) and ρ(k+1) is solved to determine a value                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1). The solution of the subproblem is briefly described in the second paragraph of section 2 on page 240. At step (iib), the value δ(k+1) may be set to                         
                            
                                
                                    δ
                                
                                -
                            
                        
                    -(k+1) and added to x(k+1) to determine a solution candidate x(k+1)+δ(k+1). This solution candidate is shown being applied to the objective function Φ in step (iib). As indicated in the paragraph preceding algorithm (2.11) on page 242, (k) may or may not result in a Newton step (i.e., the value x(k+1)+δ(k+1)) falling within the trust region. See also step (iii) of the algorithm in which δ(k) is compared to ρ(k). When ||δ(k)||< ρ(k), the solution falls within the trust region, since the trust region is the ball of radius ρ(k) centered at x(k). In particular, it may fall within the trust region, which corresponds to being “near” the provisional solution as best understood in view of the indefiniteness issue raised under 35 USC 112(b).)
	comparing the provisional solution and the solution candidate, and updating the provisional solution; (Continuing with a k+1st  step through the algorithm (remember that the k values are augmented by 1 on the k+1st iteration), at step (iv) it is determined whether or not ΔΦ(k+1) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k), so ΔΦ(k+1) ≤ 0 compares x(k+1) to x(k+1)+δ(k+1). Based on this comparison, if the “else” case of step (iv) obtains, then the provisional solution (i.e., x(k+2)) is updated to x(k+1)+δ(k+1), which was the candidate solution.)
	determining a process end on the basis of a determination standard that is at least one of an improvement degree of a provisional solution and the number of times of generation of a solution candidate; and (Fletcher teaches the first determination standard. Fletcher, Page 254, second to last paragraph: “We have terminated the iteration when the KT conditions for the NLP problem are satisfied to an accuracy of 10-7”. The KT (Kuhn-Tucker) conditions are shown on page 237, equation (1.5) which indicates the possible values of the subdifferential of the objective function (i.e., the degree to which a solution can be improved) is 0 (or has components at most 10-7 when satisfied to an accuracy of 10-7.)
	outputting the provisional solution. (As described above, Egge teaches using a computer to perform any of the functions described by the platform, including outputting a solution to a mathematical programming problem. Fletcher teaches identifying a provisional solution as a solution of a mathematical program. The “non-linear programming problem (k) on which the algorithm was terminated (as described in the previous step).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 10 is substantially similar to claim 2 and is rejected with the same rationale in view of the rejection of claim 9.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over “Egge” (US 2015/0293512 A1) in view of “Fletcher” (Nonlinear Programming and Nonsmooth Optimization by Successive Linear Programming), further in view of “Seshan” (US 2010/0057652 A1).

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Egge does not appear to explicitly teach
	wherein the provisional solution update unit 
	compares superiority between the provisional solution and the solution candidate, 
	always determines the solution candidate as a new provisional solution when the solution candidate is better, and 
	probabilistically determines the solution candidate as a new provisional solution when the solution candidate is not better.
	However, Fletcher—directed to analogous art—teaches
	wherein the provisional solution update unit  (As described above, Egge teaches using a computer to perform any of the functions described by the platform. Fletcher teaches the function performed by the “provisional solution update unit” (see below) which is amenable to computer-implementation (see Fletcher, page 254, especially “We have performed the experiments on a DEC 10 computer”). The “provisional solution update unit” corresponds to the computer taught by Egge modified to perform the functions taught by Fletcher.)
	compares superiority between the provisional solution and the solution candidate, (Fletcher, page 242, In a kth  step through the algorithm, at step (iv) it is determined whether or not ΔΦ(k) ≤ 0. As described at the bottom of page 243 with respect to equation (2.9), ΔΦ(k) represents the difference between values of the objective function applied at x(k) and x(k)+δ(k), so ΔΦ(k) ≤ 0 compares x(k) to x(k)+δ(k). Based on this comparison, if the “else” case of step (iv) obtains, then the provisional solution (i.e., x(k+1)) is updated to x(k)+δ(k), which was the candidate solution.)
	always determines the solution candidate as a new provisional solution when the solution candidate is better, and (Based on this comparison, if the “else” case of step (iv) obtains (i.e., the solution candidate x(k)+δ(k) is better), then the provisional solution (i.e., x(k+1)) is updated to x(k)+δ(k).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because these are further details of the technique taught by Fletcher which improves upon other techniques as described above with respect to claim 1.
	The combination of Egge and Fletcher does not appear to explicitly teach
	probabilistically determines the solution candidate as a new provisional solution when the solution candidate is not better.  
	However, Seshan—directed to analogous art—teaches
	probabilistically determines the solution candidate as a new provisional solution when the solution candidate is not better.  (Abstract describes an approach for solving an optimization problem. [0018-0019] indicates that when a solution is more costly (i.e., is not better) than another solution, it may nevertheless be selected via a simulated annealing 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Egge and Fletcher to incorporate simulated annealing into the optimization technique taught by Egge and Fletcher describe above because simulated annealing can prevent an optimization method from becoming stuck at a local minimum as described By Seshan at the end of [0002].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Byrd (On the use of piecewise linear models in nonlinear programming) – Abstract and Algorithm 2.1 show/describe an optimization algorithm which uses piecewise functions to solve a nonlinear programming problem.
Zhang  (Linearly constrained global optimization via piecewise-linear approximation) – Abstract describes approximating a nonlinear objective function to determine a piecewise linear function on a simplicial partition of the domain.
Corley (US 2008/0134193 A1) – [0049] discusses using piecewise functions to solve non-linear optimization problems. Figure 11 shows a method for solving the problem which changes the constraints (i.e., changes the region) in which a solution may be found. 
Kolinsky (US 2014/0280301 A1) – Figure 9 shows a method for solving a nonlinear program. The “active set” is updated, which would correspond to a change in region. 
Akkiraju (US 2001/0013027 A1) – Abstract and figure 1 show/describe decomposing a programming problem into subproblems which are solved separately.
Ozyurt (US 2011/0137830 A1) – Abstract and Figure 5 show/describe solving a problem based on considering subproblems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARKUS A. VASQUEZ/Examiner, Art Unit 2121